Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 15-16 & 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (Pub. No.: US 2021/0134339 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Song et al. (Pub. No.: US 2021/0134339 A1) in view of Gallagher et al. (Pub. No.: US 2021/0036054 A1).
Regarding Claim 15, Song et al. discloses a semiconductor device, comprising: 									a first metal interconnection and a second metal interconnection on a substrate (Par. 0091 (together with Par. 0064); Fig. 18 – first metal interconnection comprising conductive via 126C (directly below SOT layer 15 and the one on the left-side) and second metal interconnection comprising conductive via 126C (directly below SOT layer 15 and the one on the right-side); 		a first inter-metal dielectric (IMD) layer around the first metal interconnection and the second metal interconnection (Par. 0091 (together with Par. 0105); Fig. 18 – first inter-metal dielectric (IMD) layer 124C); 									a channel layer on the first IMD layer, the first metal interconnection, and the second metal interconnection (Par. 0091 (together with Par. 0026); Fig. 18 – channel layer 15 (spin orbit torque (SOT) layer)); 											a magnetic tunneling junction (MTJ) on the channel layer (Par. 0091 (together with Par. 0026); Fig. 18 –  magnetic tunneling junction (MTJ) structure 100); 					a stop layer around the channel layer, wherein the channel layer and the stop layer are made of different materials (Par. 0031, 0091; 0122, Fig. 18 – dielectric layer 128D could be considered as the stop layer; channel layer 15 potentially comprises of heavy metals); 			a hard mask on the MTJ (Par. 0091; Fig. 18 – electrode 80, which is formed of the same material as the hard mask of the instant application, such as Ti, TiN etc. (Par. 0039), could be considered as the hard mask); and 									a third metal interconnection on and directly contacting the hard mask, wherein a width of the third metal interconnection is greater than a width of the channel layer (Par. 0091 (together with Par. 0122); Fig. 18 – third metal interconnection comprising layers 130E, 126E & 130F; it will be clear from Fig. 18 that at least a part, i.e. 130F, of the third metal interconnection layer has a width greater than the width of the channel layer 15).							In the alternative, assuming arguendo that Song et al. is not emphatic enough regarding a width of the third metal interconnection is greater than a width of the channel layer,		Gallagher et al. teaches					            	                                   a width of the third metal interconnection is greater than a width of the channel layer (Par. 0022-0024; Fig. 1A – channel layer 112; third metal interconnection comprising via 106 & wire 108; at least a part, i.e. 108, of the third metal interconnection layer has a width greater than the width of the channel layer 15).										It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Gallagher et al.  to adapt a semiconductor device, comprising: a width of the third metal interconnection is greater than a width of the channel layer of Song et al. in order to create more flexibility towards further electrical connections that would possibly be made to the device in the later processing steps.

Regarding Claim 16, Song et al., as applied to claim 15, discloses the semiconductor device, wherein the MTJ comprises: 						a free layer on the channel layer (Par. 0026, 0091; Figs. 1 & 18 – free layer 20); 			a barrier layer on the free layer (Par. 0026, 0091; Figs. 1 & 18 – barrier layer 30); and 		a pinned layer on the barrier layer (Par. 0026, 0091; Figs. 1 & 18 – pinned layer 40).

Regarding Claim 18, Song et al., as applied to claim 15, discloses the semiconductor device, wherein top surfaces of the channel layer and the stop layer are coplanar (Fig. 18). 

Regarding Claim 19, Song et al., as applied to claim 15, discloses the semiconductor device, further comprising: 							a cap layer on the channel layer and the stop layer and adjacent to the MTJ (Par. 0091, 0122; Fig. 18 –  a part of the dielectric layer 124D that is directly above the channel layer and on a part of the stop layer closest to the channel layer and around the immediate vicinity of the MTJ layer could be considered, under BRI, as the cap layer); 							a second IMD layer around the cap layer (Par. 0091, 0122; Fig. 18 –  the rest of the  dielectric layer 124D that surrounds the cap layer could be considered as the second IMD layer); and 													the third metal interconnection on the MTJ, the cap layer, and the second IMD layer (Par. 0064-0065, 0091, 0122; Fig. 18  –.third metal interconnection comprising conductive via 126E & conductive line130F)  

Regarding Claim 20, Song et al., as applied to claim 15, discloses the semiconductor device, wherein the channel layer comprises metal (Par. 0031).

Response to Arguments
Applicants’ arguments filed on 07/07/2022 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/10/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812